Case: 4:17-cv-02560-DDN Doc. #: 79 Filed: 04/01/19 Page: 1 of 4 PageID #: 1984



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DISTRICT

ANDREW NIEMEIER,                           )
                                           )
                Plaintiff,                 )
                                           ) Case No.: 4:17-cv-02560-DDN
v.                                         )
                                           )
ASSUREDPARTNERS OF                         )
MISSOURI, LLC,                             )
                                           )
                Defendant.                 )


                                PLAINTIFF’S TRIAL BRIEF

          COMES NOW the Plaintiff Andrew Niemeier, by and through counsel, and

pursuant to the Court’s order submits the following trial brief.

     I.      Statement of the Case and Factual Background

          Andrew Niemeier was at all relevant times a licensed insurance producer

(salesman). He worked at AssuredPartners of Missouri, LLC (hereinafter “AP”) from

June 28, 2016 to August 18, 2017. AP sold a variety of insurance products to businesses

around the state. AP’s employees were required by the Missouri Insurance Producers Act

to maintain licensure for the products the employees sold. For example, Niemeier was

licensed in the Life & Health and Propery & Casualty categories. Life & Health licensure

is required to sell Employee Benefit plans. Niemeier was terminated when he complained

to AP President Nick Hejna that AP employees were illegally selling, soliciting, or

negotiating insurance plans for which they were not licensed. Niemeier filed a one count
    Case: 4:17-cv-02560-DDN Doc. #: 79 Filed: 04/01/19 Page: 2 of 4 PageID #: 1985



Petition1 for Wrongful Termination – Against Public Policy, also known as a

“whistleblower” claim.

             Niemeier was a high performer, had no written complaints (until after he was

terminated), was not on a Performance Improvement Plan, and possessed the knowledge

and experience requisite of the job (and almost uniquely so within the office of AP).

       II.      Elements of the Whistle Blower Claim

             The plaintiff must prove that (1) plaintiff reported to his superior at defendant a

violation of a law, regulation, or statement of well-established and clearly-mandated

public policy; (2) plaintiff was terminated from his employment by defendant; and (3) his

report to his superior was a contributing factor in the decision to terminate him. Newsome

v. Kansas City, Mo. School Dist., 520 S.W.3d 769, 778-80 (Mo. 2017). Finally, all cases

have a fourth component of damages.

             In its Memorandum and Order Sustaining Plaintiff’s Motion Regarding Expert

Testimony and Report and Denying Defendant’s Motion for Summary Judgment, the

Court has somewhat narrowed the issues of the case for the jury. The Court has already

decided that the Missouri Insurance Producers Act constitutes clearly mandated public

policy under Missouri law, leaving Niemeier only to prove to the Court’s satisfaction

whether Niemeier’s in-person reports to Hejna about illegal conduct were sufficient as a

matter of law. When the plaintiff satisfies the Court that he sufficiently described the



1
    The claim was originally filed in St. Louis County and removed to this court.
Case: 4:17-cv-02560-DDN Doc. #: 79 Filed: 04/01/19 Page: 3 of 4 PageID #: 1986



illegal conduct to Hejna during the in-person meetings, he should satisfy the first prong

of his cause of action. The plaintiff intends to prove that he adequately described the

illegal conduct to Hejna through Niemeier’s testimony, evidence regarding Niemeier’s

performance, exhibits regarding the other employees’ licensure status, and upon cross

examination of the employees themselves.

       The second prong of Niemeier’s cause of action is undisputed and included in the

Proposed Stipulation of Facts offered by the Defendant. Niemeier was terminated on

August 18, 2017. Additionally, Niemeier will attest to this fact as a witness.

       Niemeier will meet the third prong of the cause of action that his whistleblowing

was a “contributing factor” in his termination by offering his own testimony, a timeline

of events, exhibits proving Niemeiers high performance, lack of write ups, mitigating

evidence of interpersonal conflicts, and showing that the increasing interpersonal tension

in the workplace was a result of Niemeier’s complaints regarding illegal activity and the

ensuing pecuniary loss to several of his illegally selling co-workers.

       Finally, Niemeier intends to prove his damages by calling Wayne Brown as an

expert witness with training in business valuation modeling. Mr. Brown works at Clifton

Larson Allen. Mr. Brown has prepared a report and several charts showing the extent of

Niemeier’s loss.

   III.   Conclusion
Case: 4:17-cv-02560-DDN Doc. #: 79 Filed: 04/01/19 Page: 4 of 4 PageID #: 1987



       It is unnecessary to rehash the summary judgment style arguments listed in the

Defendant’s Trial Brief. This case at its core is a credibility battle between the Plaintiff

and the self-serving testimony of the Defendant’s employees. The Plaintiff intends to

highlight the credibility differences between the parties and let the jurors (and the Court)

decide for themselves.




                                    Respectfully submitted,

                                    HOLLINGSHEAD & DUDLEY
                                    /s/ Jeremy D. Hollingshead
                                    Jeremy D. Hollingshead #60447MO
                                    7777 Bonhomme Avenue, Suite 2401
                                    Saint Louis, Missouri 63105
                                    Telephone: (314) 480-5474
                                    Facsimile: (314) 594-0825
                                    Email: jhollingshead@hdtriallawyers.com

                                    ATTORNEY FOR PLAINTIFF




                              CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a true and accurate copy of the
foregoing was sent to all counsel of record on this the 1st day of April, 2019 via the
Court’s Electronic filing System.


                                           /s/Jeremy D. Hollingshead
